Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 USC 103 (b) as being unpatentable over Takata (US 9,998,098)  in view of Takamine (US 10,270,426).

- a ladder filter (9) including a first parallel arm resonator (P1) and a second parallel arm resonator (P2); 
-a longitudinally coupled resonator filter (6a, 6b) electrically connected in series to the ladder filter (9); 
-an unlabeled first ground terminal electrically connected to the first parallel arm resonator (P1);
- an unlabeled second ground terminal separate from the first ground terminal and electrically connected to the second parallel arm resonator (P2); 
-a third ground terminal separate from the first ground terminal and electrically connected to the longitudinally coupled resonator filter (6a, 6b); and
-a third signal path that is electrically connected to a first node on a first signal path electrically connecting the second parallel arm resonator (P2) to the second ground terminal and a second node on a second signal path electrically connecting the longitudinally coupled resonator filter (6a, 6b) to the third ground terminal, see Figure 5.
Regarding claim 4, wherein the longitudinally coupled resonator filter includes a plurality of interdigital transducer electrodes (6a, 6b) that are adjacent to or in a vicinity of one another in a propagation direction of acoustic waves, and one end of each of the plurality of interdigital transducer electrodes is electrically connected to the third ground terminal.  
         Takata discloses the circuit with all limitations of the claimed invention as stated above but 
fails to disclose that:
- an inductor electrically connected between the first node on the first signal path and the second ground terminal or between the second node on the second signal path and the third ground terminal as called for in claims 1 and 6.  

         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the inductors in the circuit of Takata as suggested by Takamine for the purpose of increasing isolation characteristics of the filter.
        Regarding claim 2, wherein the inductor (L1) of the modified circuit of Takata  would be a first inductor provided on the first signal path and electrically connected between the first node and the second ground terminal, see Figure 3 of Takamine.
Regarding claim 3, wherein in Figures 3-4 of Takamine show that  a second inductor (L2) electrically connected between the second 20node and the third ground terminal. Lacking of showing any criticality, selecting an optimum  inductance of the first inductor (L1) for the modified circuit higher than an optimum inductance of the second inductor (L2) of the modified circuit for the purpose of optimizing the isolation characteristics of the filter   is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.  
Regarding claim 5, wherein the second parallel arm resonator (P2) of Takamine  has a highest electrostatic capacitance (5.08PF,  see the paragraph 38) of electrostatic capacitances of all the parallel arm resonators included in the ladder filter.  
Regarding claims 6-7, the modified circuit comprising a first filter (1a) and a second filter (1b), one end of the first filter being electrically connected to one end of the second filter; wherein the first filter (1b) is the filter according to Claim 1; and a center frequency of a pass band of the first receiver filter is inherently higher than a center frequency of the pass band of the second 
Regarding to claim 8, wherein the first series arm resonator (S1) between the input terminal (3) and the parallel arm resonator (P1).
Regarding claim 9, wherein the input terminal (3)  is electrically connected to an antenna.  
Regarding claim 10, wherein a second series arm resonator (S2) is electrically connected between the first parallel arm resonator (P1) and the second parallel arm resonator (P2).  
Regarding claim 11, wherein the first ground terminal is electrically connected to a first external terminal; the second ground terminal is electrically connected to a second external terminal; and the third ground terminal is electrically connected to a third external terminal, see Figure 3 of Takamine.  
Regarding claim 12, as well known in the art, the inductor comprises different shapes such as a planar shape or meander shape. Lacking of showing any criticality, forming the inductor of the modified circuit of Takata in the optimum shapes as claimed for optimizing the physical size of the modified circuit is considered as a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding claim 13, wherein each of the plurality of interdigital transducer electrodes (6a, 6b) includes a plurality of electrode fingers (Figure 3 and the paragraphs 40-41) that that are parallel or substantially parallel to each other and a busbar electrode (7a1, 7a2).  
Regarding claim 14, wherein the plurality of electrode fingers extend a direction orthogonal or substantially orthogonal to the propagation direction of the acoustic waves, see Figure 3.

Conclusion


      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842